FILED
                             NOT FOR PUBLICATION                              NOV 15 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESUS CHRISTIAN PAEZ-CARRASCO,                   No. 09-70665
AKA Jesus Christian Paez,
                                                 Agency No. A074-183-535
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 7, 2013**
                              San Francisco, California

Before: REINHARDT and WATFORD, Circuit Judges, and LYNN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for the Northern District of Texas, sitting by designation.
      Jesus Christian Paez-Carrasco seeks review of the Immigration Judge’s

October 22, 2008, decision pretermitting Paez’s application for cancellation of

removal and ordering him removed from the United States. Paez sought to have

his U.S. citizen step-father’s residence imputed to him for the purpose of

establishing continuous residence to obtain cancellation of removal. However, he

now concedes that Holder v. Martinez Gutierrez, 132 S.Ct. 2011 (2012), decided

after the BIA’s decision, bars him from establishing his period of residence

through a parent.

      Paez also argues that the government has not met its burden of proving that

he is removable. The evidence reveals, however, that Paez was convicted of

several California controlled substances violations involving methamphetamine,

which renders Paez removable as an alien convicted of violating a state law

relating to a controlled substance. 8 U.S.C. § 1227(a)(2)(B)(i).

      Accordingly, the petition is DENIED.